462 So.2d 253 (1984)
Brad MOLINARIO
v.
HARTFORD INSURANCE COMPANY and C.N. Flagg, Company, Inc.
No. CA 2647.
Court of Appeal of Louisiana, Fourth Circuit.
December 21, 1984.
Cheryl A. Denney, Gertler & Gertler, New Orleans, for plaintiff-appellant.
James C. Cockfield, Metairie, for defendants-appellees.
Before SCHOTT, BYRNES, ARMSTRONG, JJ.
SCHOTT, Judge.
Plaintiff has appealed from a dismissal of his workers' compensation suit. A resident of Chalmette, Louisiana, he was employed as a boilermaker in Massachusetts where he sustained an accident. The issue is whether the extraterritorial coverage of the compensation act contained in LSA-R.S. 23:1035.1(1)(b) applies to plaintiff.
This statute provides that an employee who suffers a compensable injury while working outside of the state shall be entitled to compensation benefits if "(b) he is working under a contract of hire made in this state."
The case was submitted on a motion for summary judgment by defendant on the basis of depositions of plaintiff and defendant's construction manager. Defendant, C.N. Flagg Company, a mechanical contractor was engaged in a project in Massachusetts and required the services of a number of boilermakers. Under its union contract it was required to hire the boilermakers through Local 29 in Boston. Local 29 contacted Local 37 in Chalmette to recruit some employees. Plaintiff, a member of Local 37, responded to his Local's invitation and traveled to Massachusetts where he reported to work for defendant. This was the first contact between plaintiff and defendant. At this time defendant was not doing business in Louisiana and had no contacts with the state whatsoever.
Nothing in the depositions even suggests that a contract of hire was made in this state. The trial court correctly concluded that it had no jurisdiction over the subject matter of this case. The judgment appealed from is affirmed.
AFFIRMED.